Citation Nr: 0402277	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  


Procedural history

The veteran served on active duty from November 1941 to 
November 1944.  The veteran is the recipient of the Purple 
Heart.  He served in combat and was awarded the Combat 
Infantryman Badge and the Bronze Star Medal.

In a November 1944 rating decision, the veteran was granted 
service connection for a psychiatric disorder (denominated by 
the RO as psychoneurosis, anxiety); he was awarded a 50 
percent disability rating.  In a November 1950 rating 
decision, the veteran's disability rating was reduced to 30 
percent, and in an October 1952 rating decision, it was 
further reduced to 10 percent. 

In July 2002, the RO received the veteran's claim of 
entitlement to an increased rating for his psychiatric 
disorder.  In a September 2002 rating decision, the RO 
awarded an increased rating, 30 percent, for the service-
connected psychiatric disability, now denominated PTSD.  The 
veteran disagreed with the September 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.  

Issues not on appeal

In the veteran's October 2002 Notice of Disagreement, he 
contended that he was unemployable.  The Board notes that a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has not been adjudicated by the RO.  According to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim only if 
the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  Otherwise the Board lacks jurisdiction over the TDIU 
claim, except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of another service-connected disability 
(residuals of malaria), which is not here on appeal.  
Therefore, the Board concludes, based on the VA General 
Counsel Opinion referred to above, that it does not have 
jurisdiction over the issue of entitlement to TDIU.  That 
claim is accordingly referred back to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by complaints of sadness and 
depression, and anger problems; the veteran is noted to 
display some paranoia and suspiciousness.   Symptoms such as 
hallucinations and decline in memory and cognitive function 
have been attributed to non service-connected dementia and 
Alzheimer's disease.  The veteran's unapportioned GAF score 
is 61, reflective of mild social and occupational impairment.


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2002 rating decision, and by the January 2003 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the August 2002 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter began by 
explaining what the evidence must show to establish 
entitlement to an increased rating; it also described the 
evidence already obtained by the RO.  The letter went on to 
explain that VA would obtain government records and would 
make reasonable efforts to help the veteran get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2002, prior to the 
expiration of the one-year period following the August 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  Cf.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003) [holding generally that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence].  The recently-enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO, in compliance with the 
recent holding of the Court in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran was afforded a VA examination in 
August 2002, the results of which are reported below.  The 
veteran identified treatment records from the VAMC in Dayton, 
Ohio.  The RO requested and obtained these records.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The Board notes that, in the veteran's March 2003 written 
brief, the veteran's representative questioned the adequacy 
of the August 2002 VA examination, based on the examiner's 
statement that he did not have the VA claims folder to 
review, and based on the absence in the report of a 
diagnosis of PTSD.  
 
Although it is true that the examiner did not review the 
veteran's VA claims folder,
the examiner indicated that he had reviewed the veteran's VA 
treatment notes, which, in addition to the VA examination 
report itself, constitutes the only recent medical records 
reflecting treatment for the veteran's service-connected 
PTSD.  As discussed elsewhere in this decision, there were 
essentially no psychiatric complaints for decades before the 
current claim was filed in July 2002.  Moreover, it is clear 
that the examiner had an adequate understanding of the 
veteran's medical history to render a proper diagnosis.  
Indeed, there is a detailed psychosocial history reported on 
pages 1-2 of the examination report.  The Board has reviewed 
the August 2002 examination report and finds that it reflects 
a familiarity with and discussion of the veteran's clinical 
history and his present complaints, as well as a thorough 
examination of the veteran.  

With regard to the contention that the absence of a diagnosis 
of PTSD renders the examination inadequate, the Board finds 
that the August 2002 report shows that the examiner 
adequately analyzed the available data in reaching his 
conclusion.  He made findings that were pertinent to the 
criteria under the diagnostic code used to evaluate the 
veteran.  Indeed, the examiner specifically discussed a 
diagnosis of PTSD, which he found to be at least suggested by 
the veteran's performance on a diagnostic test.  The examiner 
did not ultimately render a diagnosis of PTSD; however, the 
Board can find nothing to indicate that this was a result of 
inadequate examination procedure or an inadequate 
understanding of the veteran's condition.  On the contrary, 
the examination appears to have been quite thorough, the 
examiner gave adequate attention to the veteran's complaints, 
and he explained his findings.  
There clearly is evidence of record which supports the 
examiner's conclusion that the veteran has a form of dementia 
which is separate from his service-connected anxiety 
disorder.

That an examiner's findings do not support the veteran's 
claim is not a reason to find an examination inadequate.  
Moreover, as persons without medical training, the veteran 
and his representative are not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
contentions as to the adequacy of the medical evaluation, and 
the request for an additional evaluation.  See also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  See also Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].  

The Board additionally observes that the veteran's 
representative contacted the Board in March 2003 and 
requested that this case be advanced on the docket, citing 
the veteran's advanced age and severe health problems.  
Remanding this case for another examination under the 
circumstances here presented would benefit neither the 
veteran or VA.     

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in substantive appeal that 
he did not want a BVA hearing, and he did not request a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Factual Background

Service medical records reveal that in October 1944 the 
veteran was treated for psychoneurosis, anxiety due to combat 
exhaustion.  The veteran was discharged from service in 
November 1944 due to various psychiatric disorders including, 
psychoneurosis, anxiety, combat exhaustion, and chronic and 
severe emotional instability.

Prior to the current claim, the most recent pertinent 
evidence of record was the report of a June 1968 VA 
psychiatric examination.  The examiner noted that the veteran 
had carried a 10 percent disability rating for 18 years.  The 
veteran's main complaints had to due with various physical 
problems.  His only psychiatric complaint was restlessness; 
he was taking Librium for those symptoms.

The results of the August 2002 VA psychiatric examination 
have been carefully reviewed.  The veteran reported that he 
has never been hospitalized for mental illness.  The veteran 
was reported as being depressed and sad when he looked at his 
deceased wife's things; she had been deceased for 
approximately ten years.  The veteran complained that he had 
difficulty sleeping and had been experiencing auditory and 
visual hallucinations.  He denied having any suicidal or 
homicidal ideas.  The veteran reported that in spite of his 
problems he still managed to go out and shop and was active 
in his church.  

The examiner found the veteran pleasant and cooperative.  The 
examiner noted that the veteran was able to drive by himself 
to the examination and he lives alone.  The veteran was 
described as frail, and his mood was reported as euthymic.  
The examiner further added that persons with similar profiles 
as the veteran have difficulty concentrating, lack insight 
into the somitic symptoms and behaviors and refuse to 
acknowledge that the symptoms are related to emotional 
conflict.  The examiner also found that the veteran possessed 
similar profiles to persons whose moods are considered mild 
to moderate in intensity, with tension, anxiety and 
dysphoria.  The examiner concluded that there were some mild 
indications of PTSD, suggesting the possibility of trauma or 
trauma-based illness.  The examiner concluded that the most 
appropriate diagnosis for the veteran was dementia of the 
Alzheimer's type with early onset.  He assigned GAF score of 
61, with symptoms described as "mild." 

Treatment records from the VA Medical Center in Dayton show 
that the veteran has been seen for PTSD and has been 
diagnosed with Alzheimer's dementia with visual 
hallucinations.  An August 2001 CAT scan of the brain showed 
mild atrophy, most advanced in the perifrontal regions.  The 
veteran was found to have intact simple attention but reduced 
complex attention or working memory skills.  Conversational 
speech production was nicely preserved.  He was noted to have 
a very rapid rate of forgetting.  The diagnosis was dementia.  
The veteran was found to be far more cognitively compromised 
than his intact language skills would suggest.  He was found 
to be functioning largely on old learning and routinized 
behavior due to his encoding and memory consolidation 
defects.  



Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the PTSD is more 
severe than is contemplated by the currently assigned rating.

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that, in addition to PTSD, the veteran has been 
diagnosed with dementia and Alzheimer's.  These disorders are 
not service-connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In this case the Board believes that the veteran's dementia 
and Alzheimer's currently account for the majority of the 
psychiatric symptomatology noted in the medical evidence.  
The Board bases this belief on the fact that a diagnosis of 
PTSD is listed only once, and in passing, in the recent 
medical evidence.  The VA examiner in August 2002, although 
he discussed a possible diagnosis of PTSD based on the 
veteran's performance on a specific diagnostic tool, in fact 
did not diagnose PTSD, but rather found dementia of the 
Alzheimer's type with early onset to be the more appropriate 
diagnosis.  An August 2001 psychiatric assessment also 
resulted in a sole diagnosis of dementia.  While an August 
2002 progress note lists a diagnosis of PTSD, it is listed as 
secondary to a diagnosis of dementia.  

Based on this medical evidence, which appears to be 
consistent and includes a report of a CAT scan which shows 
organic changes of the brain, the Board believes that PTSD 
appears to play a minor role in his symptoms.  Nevertheless, 
consistent with Mittleider, and in fairness to the veteran, 
the Board will consider all psychiatric symptoms as part of 
the veteran's PTSD, unless they are specifically discussed in 
the medical evidence as attributable to his dementia or other 
nonservice-connected pathology.  As will be described below, 
symptoms which have been attributed by medical professionals 
to dementia include memory and concentration problems and 
hallucination of people and animals.   

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [Posttraumatic Stress 
Disorder (PTSD)] (2003).  This is the specific disorder for 
which service connection is now in effect.  The Board notes, 
however, that all mental disorders are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated in the 
schedular criteria for a 50 percent or higher disability 
rating.  

With reference to the criteria for a 50 percent evaluation, 
listed above, the Board notes that the evidence contains no 
findings consistent with a flattened affect.  The evidence is 
also not consistent with circumstantial, circumlocutory, or 
stereotyped speech.  In fact, the August 2001 psychological 
assessment included a finding that the veteran's 
conversational speech production was nicely preserved, and 
that he had intact language skills.  

The evidence is not consistent with panic attacks.  The 
August 2002 examiner noted the veteran's denial of panic 
attacks, and there is no evidence of record which is 
suggestive of the presence of panic attacks..  

The evidence is not consistent with disturbances of 
motivation and mood.  While the veteran complained in August 
2002 that he loses his temper easily and that he suffers 
sadness and depression when he thinks of his late wife, on 
examination, he was found to be pleasant and cooperative with 
a euthymic mood.  He denied suicidal or homicidal ideation.  
A July 2002 progress note shows a finding of stable mood and 
functioning.  While the Board does not doubt the veteran's 
assertions with regard to his temper and his sadness when 
reminded of his wife, the overall picture does not appear to 
approximate the level contemplated for a 50 percent rating.

The evidence is not consistent with a difficulty in 
establishing effective work and social relationships.  In the 
August 2002 examination, the veteran, who is long since 
retired, was noted to be active in church, and to do his own 
shopping.  The veteran apparently has maintained good 
relationships with his children.  His daughter and son were 
noted to accompany the veteran to his appointments, and his 
son was noted as a frequent visitor (to appointments) in the 
October 2001 progress note.  

The veteran's most significant impairment appears to be 
centered in the area of cognitive function.  While there are 
no direct findings in regard to symptoms such as a difficulty 
in understanding complex commands; impaired judgment; or 
impaired abstract thinking, the August 2001 psychological 
assessment found the veteran to be far more cognitively 
compromised than his intact language skills would suggest.  
He was found to be functioning largely on old learning and 
routinized behavior due to encoding and memory consolidation 
defects.  He was found to have intact simple attention, but 
reduced complex attention or working memory skills.  He was 
also found to have a very rapid rate of forgetting.  

While these findings directly address the criteria of 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks), 
as stated above, the Board will not attribute symptoms to the 
veteran's PTSD where they are clearly medically attributed to 
another nonservice-connected disorder.  The August 2001 
examiner diagnosed only dementia, not PTSD.  Moreover, a CT 
scan and examiners' comments in August 2001 showed gradual 
memory loss due to mild atrophy of the brain.  The medical 
evidence consistently points to a nonservice-connected cause 
for the veteran's cognitive and memory impairment; therefore, 
the Board can find no basis on which to attribute these 
findings to the veteran's PTSD.

The August 2002 VA examiner noted sleep difficulties, with 
episodes of seeing animals and people in the early evening.  
This is consistent with a July 2002 finding of visual 
hallucinations of seeing people moving around in his 
apartment during the night, with some paranoia and 
suspiciousness.  However, there is no indication in the 
medical records that this is related to the veteran's 
service-connected PTSD.  The Board observes in passing the 
veteran has not endorsed symptoms such as nightmares of 
combat or flashbacks.       

After review of the evidence attributable to the veteran's 
PTSD, the Board can identify few of the symptoms that are 
listed as emblematic of a 50 percent level.  
It is critical to note that even if all of the veteran's 
current mental/psychiatric symptoms were considered as part 
of his PTSD (and as explained above the medical evidence does 
not suggest that such is the case), the overall level of 
symptomatology displayed by the veteran is still not as 
severe as that contemplated for a 50 percent rating.  The 
Board notes that the veteran has been assigned a GAF score of 
61, as recorded in the August 2002 examination, and that this 
GAF score contemplates all of his mental symptomatology.  
Such a GAF score reflects generally mild social and 
industrial impairment [some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships].  This is consistent with the 
examiner's description in the August 2002 VA examination of 
mild psychiatric symptoms.  See 38 C.F.R. § 4.130 (2003).  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is simply not consistent with that which would allow 
for the assignment of a 50 percent rating.  The veteran's 
PTSD symptoms are more reflective of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, consistent with a 30 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule, see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In this case, the Board 
has identified no symptomatology or other aspect of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 50 percent rating were 
approximated; the veteran and his representative have pointed 
to no such pathology.  

The Board has also considered whether a 70 percent or 100 
percent rating is appropriate.  However, for many of the 
reasons already discussed, the evidence does not support a 
conclusion that the veteran has symptoms which would warrant 
the assignment of a such a rating.  

With reference to the criteria listed above for a 70 percent 
rating, for reasons discussed above, the evidence does not 
show such symptoms as occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

Likewise, with respect to a 100 percent rating, the evidence 
does not show total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  As 
stated above, the veteran's hallucinations do not appear to 
be attributable to his PTSD; and in any event, they are not 
persistent, occurring only at night; and most significantly, 
they do not render the veteran totally occupationally and 
socially impaired.  

In denying a higher rating, the Board places great weight on 
the evaluations of the trained psychiatrists who have 
interviewed the veteran.  The GAF score of 61 which has been 
assigned, as discussed above, is generally consistent with 
mild impairment.  There have been assigned no lower GAF 
scores and there is no indication of behavior or impairment 
in functioning consistent with lower GAF scores.

In essence, for the reasons stated, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased rating, but finds that 
the current 30 percent rating most closely approximates the 
level of symptomatology reported.  The veteran's claim of 
entitlement to an increased rating for PTSD is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



